Exhibit 10.1

 



SECOND MODIFICATION AGREEMENT
(Extension)

 

THIS SECOND MODIFICATION AGREEMENT (this "Agreement"), effective as of the 30th
day of April 2018, is by and between ACCESS NATIONAL BANK, a national banking
association (the "Bank"); and WIDEPOINT CORPORATION, a Delaware corporation,
WIDEPOINT INTEGRATED SOLUTIONS CORP., a Virginia corporation, WIDEPOINT
CYBERSECURITY SOLUTIONS CORPORATION, a Virginia corporation, WIDEPOINT SOLUTIONS
CORP., a Delaware corporation, and WIDEPOINT IL, INC., an Illinois corporation
(hereinafter individually and collectively called the "Borrower").

 

WITNESSETH THAT:

 

WHEREAS, the Bank is the owner and holder of that certain Revolving Commercial
Note dated June 15, 2017, made by the Borrower and payable to the order of the
Bank, in the original principal amount of Five Million and no/100 Dollars
($5,000,000.00) and bearing interest and being payable in accordance with the
terms and conditions therein set forth (as modified by that certain First
Modification Agreement dated as of January 29, 2018, the "Note"); and

 

WHEREAS, the Note was issued pursuant to the terms of, and is governed by, that
certain Loan and Security Agreement dated June 15, 2017, by and between the
Borrower and the Bank (as from time to time modified, supplemented and replaced,
the "Loan Agreement"); and

 

WHEREAS, as of the effective date hereof, the principal balance of the Note is
$1,538,515.55 and the parties hereto desire to extend the maturity date of the
Note and otherwise modify the terms thereof and of the Loan Agreement.

 

NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.              The maturity date of the Note is hereby extended to April 30,
2019. The definition of "Date of Maturity" in the Note and the Loan Agreement is
hereby changed to "April 30, 2019".

 

2.              Section VI(A) of the Loan Agreement is hereby modified as
follows:

 

(a)            By adding the following new definitions to Section VI(A)(1):

 

"Consolidated EBITDA" means, for any period, the net income, plus Consolidated
Interest Expense, plus taxes, plus depreciation and amortization, of WidePoint
and its Consolidated Subsidiaries, for such period.

 

"Consolidated Interest Expense" means, for any period, the aggregate interest
expense of WidePoint and its Consolidated Subsidiaries for such period
including, without limitation, the portion of any obligation under capital
leases allocable to interest expense in accordance with GAAP.

 

(b)           By re-designating Section VI(A)(4) as Section VI(A)(5), and
inserting a new Section VI(A)(4), as follows:

 



 

 

 

(4)                     Minimum EBITDA. WidePoint's Consolidated EBITDA, for any
period, will not be less than an amount equal to twice WidePoint's Consolidated
Interest Expense for said period, to be measured as of the last day of each
quarter.

 

(c)       Section VI(A)(5) is hereby replaced in its entirety with the
following:

 

(5)                     Impact of New Lease Accounting. For purposes of
determining the compliance by Borrower with any covenant in this Agreement,
including without limitation the covenants set forth in Section VI(A)(2) through
Section VI(A)(4), inclusive, above, compliance shall be determined without
regard to changes required to GAAP lease accounting as a result of the
Accounting Standards Update No. 2016-02 —Leases (Topic 842), as amended.

 

3.              The Bank's renewal fee, in the amount of $5,400.00, and the
Bank's legal fees, in the amount of $540.00, shall be paid to the Bank as part
of this modification.

 

4.              The Borrower hereby acknowledges and agrees that, as of the
effective date hereof, the unpaid principal balance of the Note is $1,538,515.55
and that there are no set-offs or defenses against the Note or the Loan
Agreement.

 

5.              The parties to this Agreement do not intend that this Agreement
be construed as a novation of the Note or the Loan Agreement.

 

6.              Except as hereby expressly modified, the Note and Loan Agreement
shall otherwise be unchanged, shall remain in full force and effect, and are
hereby expressly approved, ratified and confirmed. A legend shall be placed on
the face of the Note indicating that its terms have been modified hereby, and
the original of this Agreement shall be affixed to the original of the Note.

 

7.              This Agreement shall be governed in all respects by the laws of
the Commonwealth of Virginia and shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and assigns.

 

WITNESS the following signatures and seals.





    WIDEPOINT CORPORATION [SEAL]         By: /s/ Kito Mussa     Kito Mussa

 



 

 





 



  WIDEPOINT INTEGRATED SOLUTIONS CORP. [SEAL]         By: /s/ Kito Mussa    
Name: Kito Mussa         WIDEPOINT CYBERSECURITY SOLUTIONS CORPORATION [SEAL]  
      By: /s/ Kito Mussa     Name: Kito Mussa     Title: EVP/CFO          
WIDEPOINT SOLUTIONS CORP. [SEAL]           By: /s/ Kito Mussa     Name: Kito
Mussa     Title: EVP/CFO                   WIDEPOINT IL, INC. [SEAL]          
By: /s/ Kito Mussa     Name: Kito Mussa     Title: EVP/CFO



      ACCESS NATIONAL BANK [SEAL]  

 



  /s/ Adam Nalls   Adam Nalls   Senior Vice President





 



 

 